[Cite as Sohi v. Ohio State Dental Bd., 2015-Ohio-3854.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



PARNEET SOHI, DDS,                                 :         APPEAL NO. C-140671
                                                             TRIAL NO. A-1304776
        Plaintiff-Appellee,                        :

  vs.                                              :                O P I N I O N.

OHIO STATE DENTAL BOARD,                           :

    Defendant-Appellant.                           :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: September 23, 2015


Timothy M. Burke and Micah E. Kamrass, for Plaintiff-Appellee,


Michael DeWine, Ohio Attorney General, and Katherine J. Bockbrader, Principal
Assistant Attorney General, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}    This is an appeal in an administrative matter arising out of a disciplinary

proceeding before the Ohio State Dental Board (“the Board”). The Board sanctioned Dr.

Parneet Sohi for violating laws regulating the practice of dentistry in Ohio. On appeal,

the Hamilton County Court of Common Pleas dismissed the charges, finding that the

Board had failed to act in a timely manner.

       {¶2}    At issue in this appeal is the construction of legislation enacted in 2010

that dealt with investigations and disciplinary proceedings before the Board (“Dental

Board Amendments”). See 2009 Am.Sub.H.B. No. 215. The legislation included time

limitations relating to investigations conducted by the Board. We conclude that the

common pleas court misapplied these time provisions. As a result, we reverse the

judgment of the common pleas court and remand the matter for further proceedings.

                                  I. Background

       {¶3}    Dr. Parneet Sohi has been a licensed pediatric dentist in Ohio since 1990.

In 2009 and 2010, the Board received complaints from two patients regarding

treatment they received from Dr. Sohi. The Board initiated an investigation. The

investigation uncovered evidence that Dr. Sohi’s treatment violated the standard of care

and that he had practiced outside his specialty of pediatric dentistry. As a result, in

August of 2012, the Board issued a “Notice of Opportunity for Hearing” to Dr. Sohi.

       {¶4}    The notice detailed nine counts against Dr. Sohi. One count charged Dr.

Sohi with providing unnecessary treatment to a patient identified as Patient 1. Seven

counts related to his failure to comply with treatment procedures and preparation

requirements as to a patient identified as Patient 2. The ninth count alleged that he had

practiced outside of his specialty of pediatric dentistry by treating four adult patients.




                                              2
                      OHIO FIRST DISTRICT COURT OF APPEALS



The count relating to Patient 1 was later dismissed by the Board. Count 5, which related

to the poor quality of x-rays taken of Patient 2, was resolved when Dr. Sohi produced the

original x-rays. After a hearing on the remaining charges, the Board issued an order

suspending Dr. Sohi’s license for 14 days, directing that he refrain from providing

orthodontic treatment until he completed continuing education in orthodontics, and

requiring that he make his treatment records available to the Board for review for one

year.

          {¶5}   Dr. Sohi appealed to the Hamilton County Court of Common Pleas. A

hearing was held before a magistrate who recommended that the Board’s decision be

affirmed. Dr. Sohi objected to the magistrate’s decision. The common pleas court

overruled the magistrate’s decision and reversed the decision of the Board. In reaching

this result, the court relied upon R.C. 4715.034, a statute that was enacted as part of the

Dental Board Amendments. The measure imposes a requirement that a “supervisory

investigative panel” of the Board make recommendations for disciplinary or other action

within a specified period—one or two years depending on the violation—from the time

that it began to supervise the investigation. Concluding that the investigatory panel had

failed to timely act, the court ordered that all counts against Dr. Sohi be dismissed with

prejudice.

          {¶6}   The Board has appealed to this court. In three assignments of error, the

Board contends that (1) the court erred by retroactively applying R.C. 4715.034 to an

investigation that had commenced before the statute’s effective date, (2) the time limits

imposed are directory, rather than mandatory, and (3) the trial court erred by applying a

one-year limitation period to the violations alleged in Count 9 rather than a two-year

period.




                                            3
                      OHIO FIRST DISTRICT COURT OF APPEALS


                    II.       The Dental Board Amendments

       {¶7}     The Board licenses dentists and dental hygienists. As part of its duties,

the Board investigates complaints for violation of laws and regulations governing these

professions and issues discipline where appropriate. In 2010, the legislature passed

legislation clarifying and modifying the Board’s investigative and disciplinary process.

The effective date of the legislation was September 13, 2010.          The Dental Board

Amendments established a “supervisory investigative panel” of the Board to supervise

all Board investigations. R.C. 4715.034. At the conclusion of an investigation, the

supervisory investigative panel is required to make a recommendation that the Board (1)

pursue disciplinary action, (2) seek an injunction, (3) enter into a consent decree, (4)

refer the individual to a quality intervention program, or (5) terminate the investigation.

R.C. 4715.034(A).

       {¶8}     The Dental Board Amendments also established certain timelines for the

supervisory panel’s recommendation:

       The supervisory investigative panel’s recommendations shall be in

       writing and specify the reasons for the recommendation.           Except as

       provided in section 4715.035 of the Revised Code, the panel shall make its

       recommendation not later than one year after the date the panel begins to

       supervise the investigation or, if the investigation pertains to an alleged

       violation of [the standard of care], not later than two years after the panel

       begins to supervise the investigation.

R.C. 4715.034(B).

       {¶9}     Dr. Sohi argues that these limits were violated because the Board did not

file charges against him within the applicable period. The Board’s investigation began,

he says, when a patient submitted a complaint in October 2009. The “Notice of




                                            4
                      OHIO FIRST DISTRICT COURT OF APPEALS



Opportunity for a Hearing” was not issued until August 2012. Thus, he contends that

both the two-year period for standard-of-care violations, and the one-year period for

other violations were violated. The trial court accepted this logic.
       III.    The Trial Court Erred In Its Application of the Time Provisions
                             in the Dental Board Amendments

       {¶10}    In its first assignment of error, the Board contends that the trial court

impermissibly applied the statute retroactively. It cites Ohio statutes and caselaw for the

proposition that a statute should be applied prospectively only unless it is expressly

made retroactive. See R.C. 1.48; Van Fossen v. Babcock & Wilcox. Co., 36 Ohio St. 3d
100, 522 N.E.2d 489 (1988), paragraphs one and two of the syllabus. In its view, the

legislature did not indicate an intent to apply the legislation retroactively, so the time

limits started to run on the effective date of the statute, September 13, 2010.

       {¶11}    We agree that the time limitations began to run on September 13, 2010.

But we do not see this case as one that raises the thorny issues of the retroactive

application of legislation. We see it as a simple matter of statutory construction.

       {¶12}    R.C. 4715.034 requires the supervisory investigative panel to act no later

than one or two years “after the board begins to supervise the investigation.” Prior to

the effective date of the Dental Board Amendments—September 13, 2010—there was no

statutory provision for a supervisory investigative panel in Ohio.

       {¶13}    Thus, under a plain reading of the legislation, the earliest date that the

panel could have begun to supervise the investigation was September 13, 2010, the date

of the legal creation of the supervisory investigative panel. The “Notice of Opportunity

for Hearing” was issued on August 1, 2012. Hence, the charges were all filed within the

two-year limitation for standard-of-care violations. The trial court erred by looking to

the date the investigation began, rather than looking to the plain language of the statute




                                             5
                      OHIO FIRST DISTRICT COURT OF APPEALS



and determining the date on which the panel began to supervise the investigation. We

sustain the Board’s first assignment of error.

       {¶14}    Counts 1-8 dealt with standard-of-care violations, so the two-year period

plainly applied. Count 9 is a bit more difficult, because it did not charge Dr. Sohi with a

standard-of-care violation, but rather with practicing outside of his specialty as a

pediatric dentist by treating four adult patients.      Thus the next question we must

confront—which is raised in the Board’s third assignment of error—is whether a single

two-year period should apply to all the counts against Dr. Sohi or whether we must

parse out the violations on a count-by-count basis.

       {¶15}    This question, too, is answered by a plain reading of the statute. The

statute provides that the investigatory panel shall make its recommendations within one

year “unless the investigation pertains to a violation” of the standard of care. The statute

does not refer to individual counts, but to an “investigation.”    In this case, the Board

apparently launched an investigation into Dr. Sohi based upon allegations that he had

violated the standard of care in regard to his treatment of Patient 2. In the course of this

investigation, the Board discovered that Dr. Sohi had treated Patient 2 as well as three

other patients outside of his specialty.     The investigation conducted by the Board

“pertained” to a standard-of-care violation. To quote the Oxford Dictionary definition

of pertain, the investigation was “related” or “applicable” to standard-of-care violations.

See        http://www.oxforddictionaries.com/us/definition/american_english/pertain

(accessed Sept. 9, 2015).      Since the investigation pertained to a standard-of-care

violation, the supervisory investigatory board had two years to issue its

recommendations even though the Board also found other violations.




                                             6
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶16}      Thus, we conclude that the trial court erred in finding that the Board

failed to comply with the time limitations in R.C. 4715.034(B). We sustain the Board’s

third assignment of error.
                 IV.   We Don’t Answer the Question of Whether the Time
                            Provisions are Directory or Mandatory

       {¶17}      In its second assignment of error, the Board urges us to read the time

limits imposed on investigations in R.C. 4715.034(B) as directory rather than

mandatory. It argues that because the legislature did not provide any negative

consequence for failure to act within the statutory timeline, the legislation was merely

directory and did not provide a basis for the court to dismiss the charges against Dr.

Sohi. See Boggs v. Ohio Real Estate Comm., 186 Ohio App. 3d 96, 2009-Ohio-6325, 926
N.E.2d 663 (10th Dist.). We do not reach this issue. Because we have determined that

there was no violation of the time requirements in R.C. 4715.034(B), there is no need to

determine if these provisions are directory or mandatory. The second assignment of

error is moot.

                                   V. Conclusion

       {¶18}      We sustain the Board’s first and third assignments of error, and we

reverse the trial court’s judgment. The cause is remanded to the trial court for further

proceedings consistent with the law and this opinion.

                                                Judgment reversed and cause remanded.


C UNNINGHAM , P.J., and S TAUTBERG , J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                            7